Citation Nr: 0507454	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  03-17 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of a left 
shoulder injury.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1969 to March 2000.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a December 
2002 rating decision by the Winston-Salem, North Carolina, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A Travel Board hearing was held at the RO before the 
undersigned in August 2003.  In June 2004, the Board remanded 
the case for further development of the evidence.  


FINDING OF FACT

It is not shown that the veteran's current left shoulder 
disability is related to his active service or to the left 
shoulder complaints he had treated in service.


CONCLUSION OF LAW

Service connection for residuals of a left shoulder injury is 
not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

On November 9, 2000, the President signed into law the VCAA.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  
Regulations implementing the VCAA are at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA and implementing 
regulations apply in the instant case.  In Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), the United States Court of 
Appeals for Veterans Claims (Court) provided guidance 
regarding the notice requirements mandated by the VCAA.  All 
pertinent mandates of the VCAA and implementing regulations 
are met.  
Well-groundedness is not an issue; this matter has been 
addressed on the merits.  The veteran was notified why 
service connection was denied for the claimed disorder 
(characterized as "rhomboid muscle strain") in the December 
2002 rating decision and in a May 2003 statement of the case 
(SOC).  The RO initially provided the veteran with VCAA 
notice (including notice of what type of evidence was needed 
to establish service connection, and of his and VA's 
respective responsibilities in claims development) in October 
2002 (prior to the rating appealed).  The SOC also outlined 
pertinent VCAA provisions.  While the October 2002 letter 
advised the veteran that he should submit additional evidence 
in support of his claim within 30 days, it also advised him 
that evidence received within a year would be considered.  At 
the August 2003 Travel Board hearing, the undersigned granted 
a request for the case to be held in abeyance for 60 days so 
that the appellant could submit additional evidence in 
support of his claim.  See page 14 of hearing transcript.  
Approximately one and a half years have passed, and no 
additional evidence has been received.  Everything submitted 
by the veteran to date has been accepted for the record, and 
considered.  

As to notice content, the October 2002 letter advised the 
veteran what type of evidence (to include medical records 
showing current disability and nexus) was necessary to 
establish entitlement to the benefits sought (and by 
inference what the veteran should submit).  The May 2003 SOC, 
at page three, advised the veteran to "provide any evidence 
in [his] possession that pertains" to his claim.  He has 
received all essential notice, and is not prejudiced by any 
technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records and postservice VA and 
available private treatment records.  He has been afforded VA 
examinations.  VA's duties to assist, including those 
mandated by the VCAA, are met.

Factual Background

The veteran's service medical records show that he complained 
of left shoulder pain in September 1999.  An October 1999 
medical record shows a diagnosis of left rhomboid strain.  He 
reported at the time that his shoulder had been painful since 
August.  A November 1999 medical record shows a diagnosis of 
resolved rhomboid strain.  No residuals were noted on 
December 1999 separation examination.  

Various VA physical therapy treatment records dated in 2003 
show left shoulder treatment.  A July physical therapy record 
notes complaints of left shoulder pain for four weeks.  
August records also note complaints of left shoulder pain.  
Two September records note left shoulder improvement.  
Several physical therapy sessions in November 2003 are 
reported; no diagnosis was listed.  

An August 2003 private examination report shows a diagnosis 
of left shoulder adhesive capsulitis.  The veteran informed 
the examiner that he initially injured his shoulder in 1999 
(during service).  October 1999 X-rays were reported to have 
been negative.  The veteran complained of pain and limited 
motion, and added that in May [2003] he had a sudden onset of 
acute pain while trying to pull himself up from a seating 
position.  

On July 2004 VA orthopedic examination the veteran reported 
left shoulder pain.  The examiner comprehensively reviewed 
the veteran's complete medical record, and noted that left 
shoulder X-rays about a week earlier were normal.  The 
diagnosis was "frozen shoulder." [Frozen shoulder, is, by 
definition, synonymous with adhesive capsulitis.  See 
Dorland's Illustrated Medical Dictionary 261 (28th ed. 
1994).]  Functional impairment secondary to resolving frozen 
shoulder was noted.  Noting that the veteran was treated for 
rhomboid muscle strain in service, and that he currently 
suffered from resolving adhesive capsulitis, the examiner 
opined that the resolving frozen left shoulder was not 
related to the veteran's, including the rhomboid muscle 
strain therein.  

Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disorder, there must be:  (1)  medical evidence of a current 
disability; (2)  medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3)  medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Analysis

It is amply shown, and is not in dispute, that the veteran 
currently has a left shoulder disorder.  Resolving adhesive 
capsulitis was diagnosed on July 2004 VA orthopedic 
examination (and earlier by a private physician).  However, 
there is no competent evidence of a nexus between the 
veteran's current left shoulder disorder, adhesive capsulitis 
or "frozen shoulder," and his military service (to include 
the 1999 rhomboid muscle strain).  Significantly, in July 
2004 a VA orthopedic examiner specifically opined that the 
veteran's diagnosed current left shoulder disability was 
unrelated to his active service or to the rhomboid muscle 
strain treated in service.  There is no competent (medical) 
evidence to the contrary.  

Without competent evidence of a nexus between current left 
shoulder disability and service, service connection for such 
disability is not warranted.  The veteran's statements 
relating his current left shoulder problems to service cannot 
by themselves establish that this is so.  As a layperson, he 
is not competent to opine regarding the etiology of a disease 
or disability, and thus overcome the competent evidence to 
the contrary.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The preponderance of the evidence is against the 
veteran's claim.  Hence, it must be denied.


ORDER

Service connection for residuals of a left shoulder injury is 
denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


